Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(In the claims)

1. (Currently Amended) A method, comprising:
detecting, on an information handling device, a connection to another device; 
accessing, on the information handling device, a diagnostic application; 
executing, using the diagnostic application and through the connection, a diagnostic test of the another device, wherein the diagnostic test is conducted without internet connection;
outputting result data associated with the diagnostic test, wherein the result data comprises an indication of at least one issue associated with the another device and a textual summary of each identified issue , and wherein each of the at least one issues is associated with a report code with a corresponding solution; 
receiving a request from a user of the information handling device to establish a connection with a support operator; and
dynamically transmitting, subsequent to establishing the connection, the report code, the result data, and the corresponding solution to the support operator. 

11. (Currently Amended) An information handling device, comprising:

a memory device that stores instructions executable by the processor to:
detect a connection to another device; 
access, on the information handling device, a diagnostic application; 
execute, using the diagnostic application and through the connection, a diagnostic test of the another device, wherein the diagnostic test is conducted without internet connection;
output result data associated with the diagnostic test, wherein the result data comprises an indication of at least one issue associated with the another device and a textual summary of each identified issue with a corresponding solution; 
receive a request from a user of the information handling device to establish a connection with a support operator; and
dynamically transmit, subsequent to establishing the connection, the report code, the result data, and the corresponding solution to the support operator. 

20. (Currently Amended) A product, comprising:
a storage device that stores code, the code being executable by a processor and comprising:
code that detect a connection to another device; 
code that access a diagnostic application; 
code that executes a diagnostic test of the another device, wherein the diagnostic test is conducted without internet connection;
code that outputs result data associated with the diagnostic test, wherein the result data comprises an indication of at least one issue associated with the another device and a textual summary of each identified issue with a corresponding solution; 

code that dynamically transmits, subsequent to establishing the connection, the report code, the result data, and the corresponding solution to the support operator. 

Authorization for this examiner’s amendment was given in an interview with Darwin King on 3-11-2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.